DISSENTING OPINION BY
CAVANAUGH, J.:
¶ 1 I cannot agree with the majority’s conclusion that the order purportedly appealed from is an appealable collateral order under Pa.R.A.P. 313. Moreover, even if I agreed that the appeal was properly before us, I would not affirm, but would remand to the trial court as, in my view, the order appealed from is internally inconsistent. On the one hand, the order declares that the PNC brokerage account at issue is titled to Scott Radakovieh, yet, on the other hand, the order remands the matter to a master to determine “whether the account should be treated as marital or non-marital property” with respect to “Bonnie L. and Richard L. Radakovieh equitable distribution claims[J” I fail to see how Bonnie and Richard Radakovieh have any remaining entitlement to equitable distribution of an account which the court has concluded belongs solely to their son. Thus, I dissent.
¶ 2 The pertinent facts, as gleaned from my review of the record, show that Richard Radakovieh (husband) and Bonnie Ra-dakovich (wife) were married in 1976. Scott Radakovieh (son) was born in 1980. From 1980 until April of 1996, husband and wife purchased a number of certificates of deposit which were informally earmarked for son’s education. By April 1, 1996, those monies totaled approximately $85,000. On that date, which was some *720eighteen months before wife filed for divorce, husband, with wife’s acquiescence, placed the entire $85,000 into an irrevocable brokerage account for the benefit of son. The account eventually grew to approximately $118,000.
¶ 3 Wife filed for divorce in December of 1997. Equitable distribution hearings were conducted before a master, who, among other things, recommended distribution of the brokerage account funds. Both husband and wife filed exceptions to the master’s recommendations. In May of 2000, the court entered an opinion and order which found that $48,000 of the brokerage account funds were non-marital and were set aside solely for son’s educational expenses. The court concluded that the remainder of the money was subject to equitable distribution. Husband filed exceptions which the court denied. Husband appealed and this court quashed because no final decree in divorce had been entered.
¶ 4 In November of 2001, son filed a petition to intervene. Hearings on the petition were conducted, after which the court entered the following order, from which wife now appeals:
AND NOW, March 12, 2003, it is Ordered that:
1. PNC Brokerage Account No. 7784-0037 be transferred to Scott R. Radako-vich; and,
2. Bonnie L. [a]nd Richard L. Radako-vich’s equitable distribution claims be remanded to a Master for determination as to a) whether the account should be treated as marital or non-marital property; and b) a recommended schedule of distribution of marital property.
3. The Master shall Petition the Court for prepayment of fees.
BY THE COURT
¶ 5 As the majority correctly concludes, the above order is not final and appealable, in part because no decree in divorce has yet been entered. Moreover, no interlocutory appeal as of right- or by permission has been perfected. Nonetheless, the majority concludes that the portion of the order “declaring Son, as opposed to Husband and Wife, the owner of the PNC brokerage account is separate from and collateral to the parties’ underlying divorce action and equitable distribution of property.” I disagree.
¶ 6 As the majority recognizes, by a direct quotation contained in its articulation of the factual and procedural underpinnings, the trial court expressed the opposite opinion. The trial court opined that we should consider the determination of account ownership as final and appealable. It then stated “because that ownership is so tightly intertwined with pending equitable distribution [,]” any further equitable distribution hearings would be stayed pending resolution of the appeal. I cannot agree that a portion of an order in a divorce case in which no final decree has been entered is collateral to and separable from the divorce action and equitable distribution proceedings where the trial court has opined that the determination in question is inextricably intertwined with those unresolved issues. See generally Wilson v. Wilson, 828 A.2d 376 (Pa.Super.2003) (discussing non-appealability of equitable distribution orders claimed to be collateral to divorce action where no divorce decree has been entered).
¶ 7 Moreover, the trial court’s rationale for immediate appealability, in my view, points out the inherent internal conflict and inconsistency in the order purportedly appealed from. The court has held that the account belongs to Scott. The court has also remanded the matter to the master to determine husband and wife’s claims for equitable distribution of the account. *721In my view, either the account belongs solely to Scott, and thus, is immune to his parents’ equitable distribution claims, or the account doesn’t belong solely to him, in which case, his parents can continue to fight over its proceeds.
¶ 8 In any event, I cannot agree that the order is appealable at this juncture. See id. Even if I could agree that the appeal is properly before us, perhaps on a finding that the trial court’s express determination of finality under Rule 841 is valid, I would not proceed to a determination of the merits of the question regarding ownership of the account, but would remand to the trial court for an explication of its internally inconsistent disposition.10
¶ 9 Thus, I respectfully dissent.

. I would note, however, that the court’s determination that son is the owner of the account now that he has attained the age of majority is entirely consistent with the court's express statement that the account was created as an irrevocable trust for son's benefit under the Pennsylvania Uniform Transfers to Minors Act.